                          Case 3:18-cv-00527-LRH-WGC Document 4 Filed 11/02/18 Page 1 of 2



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com
                   (pro hac vice application to be submitted)
             5
                   LEE HIGH, LTD.
             6     Cecilia Lee, Esq.
                   Nevada Bar No. 3344
             7
                   Elizabeth High, Esq.
             8     Nevada Bar No. 10082
                   448 Ridge Street
             9     Reno, Nevada 89501
                   Telephone: 775.499.5712
           10      Email: c.lee@lee-high.com
           11      Email: e.high@lee-high.com
                   Attorneys for Plaintiff HP Tuners, LLC
           12

           13                                  UNITED STATES DISTRICT COURT
           14                                          DISTRICT OF NEVADA
           15
                   HP TUNERS, LLC, a Nevada limited liability            Case No. 3:18-cv-00527
           16      company,
           17                             Plaintiff,                     CERTIFICATE OF NO INTERESTED
                                                                         PARTIES PURSUANT TO LOCAL RULE
           18
                          vs.                                            7.1-1
           19
                   KENNETH CANNATA,
           20
                                          Defendant.
           21

           22             Plaintiff HP Tuners, LLC, by its attorneys, Andrew P. Bleiman, Esq., Marks & Klein, and
           23      Cecilia Lee, Esq. and Elizabeth High, Esq., Lee High, Ltd. as local counsel, hereby files its
           24      Certificate of No Interested Parties pursuant to Local Rules of Practice for the United States
           25      District Court, District of Nevada, Rule 7.1-1.
           26      ///
           27      ///
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     1
                   Case 3:18-cv-00527-LRH-WGC Document 4 Filed 11/02/18 Page 2 of 2



             1     There are no known interested parties other than those participating in the case.

             2     DATED this 2nd day of November, 2018.

             3                                           Respectfully Submitted,

             4                                           LEE HIGH, LTD.

             5                                           /s/ Elizabeth High, Esq.
                                                         CECILIA LEE, ESQ.
             6                                           ELIZABETH HIGH, ESQ.
             7                                           ANDREW P. BLEIMAN, ESQ.
             8                                           Attorneys for Plaintiff HP Tuners, LLC

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                            2
